Citation Nr: 0026369	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  96-09 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California



THE ISSUES

Entitlement to service connection for a bilateral ankle 
disorder.

Entitlement to a higher rating for cervical strain with 
herniated nucleus pulposus (HNP) at C5-6, initially assigned 
a 10 percent evaluation, effective from February 1995.

Entitlement to a higher rating for chondromalacia patella of 
the left knee, initially assigned a 10 percent evaluation, 
effective from February 1995.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran had active service from February 1989 to January 
1995, including service in the Southwest Asia Theater of 
Operations during the Persian Gulf War (PGW).  

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 1995 and later RO decisions that denied 
service connection for a left shoulder disability, a 
bilateral ankle disability, and bilateral hearing loss; 
granted service connection for cervical strain with HNP at 
C5-6 and assigned a 10 percent rating for this condition, 
effective from February 1995; and granted service connection 
for chondromalacia patella of the left knee and assigned a 
10 percent rating for this condition, effective from February 
1995.  In May 1998, the Board determined that the veteran had 
not submitted evidence of a well-grounded claim for service 
connection for right ear hearing loss and denied service 
connection for left ear hearing loss on the merits.  At that 
time, the Board remanded the other issues to the RO for 
further development.

An August 1999 RO rating decision granted service connection 
for a left shoulder condition.  The issue of service 
connection for a left shoulder condition is no longer a 
matter for appellate consideration.


FINDINGS OF FACT

1.  Bilateral ankle pain and instability existed prior to the 
veteran's entry into service as demonstrated by clinical 
findings noted in the service medical records.

2.  The preservice bilateral ankle condition underwent no 
increase in severity during service.

3.  The cervical spine condition is manifested primarily by 
X-ray evidence of a cervical lordosis and osteophyte 
formation at C5-6, history of HNP at C5-6, limitation of 
lateral flexion and rotation, and painful motion that 
produces moderate functional impairment; limitation of 
motion, neurological deficits or other symptoms that produce 
more than moderate functional impairment are not found.

4.  The left knee condition is manifested primarily by 
crepitance, painful motion, and limitation of flexion that 
produces slight functional impairment; limitation of flexion 
to 30 degrees or less, limitation of extension, instability 
or other symptoms that produce more than slight functional 
impairment are not found.


CONCLUSIONS OF LAW

1.  A bilateral ankle disorder clearly and unmistakably 
existed prior to entry into service and was not aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153 
(West 1991); 38 C.F.R. §§ 3.303, 3.306 (1999).

2.  The criteria for a higher rating of 20 percent for 
cervical strain with HNP at C5-6, initially assigned a 
10 percent evaluation, effective from February 1995, are met, 
effective from February 1995.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Codes 5290, 5293 
(1999).

3.  The criteria for a higher rating for chondromalacia 
patella of the left knee, initially assigned a 10 percent 
evaluation, effective from February 1995, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71, Plate II, 4.71a, Codes 5257, 5260, 5261 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for a Bilateral Ankle 
Condition

A.  Factual Background

Service medical records show that the veteran underwent a 
medical examination for enlistment into service in January 
1989.  A bilateral ankle condition was not found.  A report 
of his treatment in February 1989 shows that he was seen for 
complaints of ankle pain of 4 years.  He reported a history 
of treatment by a civilian doctor and that he did not report 
this condition at the time of enlistment.  He also reported 
twisting his left ankle while marching.  There was erythema 
of the ankles and pain upon palpation.  There was good range 
of motion with some difficulty during inversion.  There were 
no signs of deformity or abnormality.  The assessment was 
instability of the ankles.  

The service medical records show that the veteran was seen in 
March 1989 for bilateral ankle pain of 4 years duration.  It 
was noted that he had bilateral ankle instability.  These 
records show that he was seen for complaints of left ankle 
pain of 3 days duration in April 1989.  X-rays of the left 
ankle were negative.  The assessment was mild inversion left 
ankle sprain.  In August 1989, the veteran was seen for 
complaints of left ankle pain while running.  The assessment 
was non specific ankle pain/strain.  On the report of medical 
history completed at the time of his medical examination for 
separation from service in October 1994, he reported frequent 
bilateral ankle sprains.  A right or left ankle disorder was 
not found on examination at that time.

VA medical records show that the veteran was treated and 
evaluated for various conditions from 1995 to 2000.  The more 
salient medical reports with regard to the claims being 
considered in this appeal are discussed in the appropriate 
sections of this decision.  

The veteran underwent a VA medical examination in May 1995.  
He gave a history of multiple ankle sprains in service.  He 
complained of crunching with range of motion of the ankles 
and of give way once or twice per week.  He reported that the 
left ankle was much worse than the right ankle.  Examination 
of both ankles revealed normal range of motion, bilaterally.  
The impression was residuals of bilateral ankle sprains, left 
side worse than the right.

VA outpatient treatment reports show that the veteran was 
seen for a right ankle sprain in May 1995.  X-rays of the 
right ankle showed no bony abnormalities.  There was soft 
tissue swelling.

The evidence shows that the veteran underwent a VA medical 
examination for former PGW veterans in 1995.  A report of 
examination in July 1995 shows the impression of recurrent 
sprains of both ankles.

The veteran testified at a hearing in November 1996.  His 
testimony was to the effect that he injured his ankles 
playing football in service.

In May 1998, the Board remanded the case to the RO in order 
to obtain medical reports of the veteran's preservice medical 
treatment for a bilateral ankle condition.  In a letter dated 
in June 1998, the RO asked the veteran to provide specific 
information concerning his preservice treatment for a 
bilateral ankle condition and to complete consent forms 
authorizing VA to obtain reports from the appropriate 
physicians or facilities.  A review of the record does not 
show that the veteran submitted a reply to the May 1998 RO 
letter.

The veteran underwent a VA medical examination in April 2000.  
He complained of bilateral ankle pain and stated that the 
ankles were unstable when walking.  He could flex the right 
ankle to 45 degrees, but he had decreased ability to 
dorsiflex the right ankle.  There was no evidence of 
effusion.  There was no crepitance.  He could dorsiflex the 
left ankle to 5 degrees and plantar flex to 45 degrees.  
There was slight tenderness on the lateral malleolus of the 
left ankle.  The assessment was bilateral ankle pain.  It was 
noted that the veteran had intact ankle joints, but he had 
limited extension of both ankles.  It was noted that he had 
intermittent instability on an unstable surface by history 
that was not found at this examination.  The examiner could 
not identify any structural abnormalities of the ankles.  X-
rays of the ankles were reportedly normal.

B.  Legal Analysis

The appellant's claim for service connection for a bilateral 
ankle condition is well grounded, meaning it is plausible.  
38 U.S.C.A. § 5107(a) (West 1991).  No further assistance to 
the veteran is required to comply with VA's duty to assist 
him, for the reasons stated herein.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defect noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a),(b) (1998).  A veteran seeking service 
connection by aggravation is not entitled to presumption of 
aggravation in service, where there was temporary worsening 
of symptoms, but the condition itself did not worsen.  Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991).

A bilateral ankle condition was not found when the veteran 
was examined for enlistment into service in January 1989, but 
service medical reports of his treatment in February and 
March 1989 note a history of bilateral ankle problems of 4 
years duration that was treated by a private physician.  The 
remainder of the service medical records show that the 
veteran was seen for bilateral ankle problems, mostly left 
ankle problems, but a right or left ankle disorder was not 
found at the time of his medical examination for separation 
from service in October 1994.  At that time, however, the 
veteran gave a history of frequent bilateral ankle sprains in 
service.  The post-service medical records show that the 
veteran has had on-going bilateral ankle problems since 
separation from service, and that the assessment is bilateral 
ankle sprains or pain.

The question now for the Board to decide is whether the 
veteran's bilateral ankle condition had its onset in service 
or existed prior to his entry into service and, if it did, 
was it aggravated by service.  While history reported by the 
veteran alone is generally not sufficient to rebut the 
presumption of soundness at entry into service, the history 
recorded at evaluations as well as other medical evidence 
will be considered.  Crowe v. Brown, 7 Vet. App. 238 (1994).  

The medical history provided by the veteran at the time of 
his treatment for a bilateral ankle condition shortly after 
his entry into service indicates that he had a bilateral 
condition that was being treated by a personal physician for 
4 years prior to entry into service.  In May 1998, the Board 
remanded the case to the RO in order to obtain additional 
information with regard to the veteran's preservice treatment 
for a bilateral ankle condition.  In June 1998, the RO sent 
the veteran a letter requesting this information, but he 
failed to reply to this request.  

The veteran has an obligation to cooperate, when required, in 
the development of evidence pertaining to his claim.  The 
duty to assist is not always a one-way street, if the veteran 
wishes help, he cannot passively wait for it where he has the 
information that is essential in obtaining the putative 
evidence.  Clearly, the nature of any pre-service treatment 
of the veteran's ankles is pertinent to a fair adjudication 
of his claim for service connection.  The veteran's actions, 
by refusing to cooperate in obtaining such evidence, implies 
that these records would confirm the pre-service existence of 
a bilateral ankle disability.  In view of that, together with 
the service records reference to pre-service ankle problems, 
the Board is persuaded to conclude that a bilateral ankle 
disorder existed prior to service.  Furthermore, while the 
service medical records show that the veteran was seen for 
bilateral ankle problems in service, these records do not 
show that the bilateral ankle condition increased in severity 
during service.  Rather, they show only temporary flare-ups 
of the condition, and indeed, when the veteran was most 
recently examined in April 2000, the examiner could not 
document the presence of an ankle disorder.  Since a 
temporary flare-up does not constitute an increase in 
severity warranting a grant of service connection, a basis 
upon which to establish service connection for a bilateral 
ankle disorder has not been presented in this case.  Hunt, 1 
Vet. App. 292, 296.

Moreover, because the evidence shows that the veteran's 
bilateral ankle condition preexisted his entry into service, 
the provisions of 38 C.F.R. § 3.317 (1999) with regard to 
undiagnosed illnesses of PGW veterans are not for 
application.  The preponderance of the evidence is against 
the claim for service connection for a bilateral ankle 
disorder, and the claim is denied.




II.  Entitlement to a Higher Rating for Cervical Strain with 
HNP at C5-6, Initially Assigned a 10 Percent Evaluation, 
Effective from February 1995

A.  Factual Background

Service medical records show that the veteran was seen for 
cervical spine problems.

At the May 1995 VA medical examination, the veteran gave a 
history of a neck injury in service while playing football.  
He reported loss of sensation over the radial aspect of the 
left forearm and that a MRI (magnetic resonance imaging) 
showed a bulging disc at C5/6.  He now complained of constant 
thickness and pain.  On examination, he had some pain with 
range of motion of the neck, but the range of motion was 
intact.  With tilting of the head to the left, the veteran 
developed pain that radiated down the lateral aspect of the 
left shoulder.  The assessment was HNP at C5-6 on the left 
with signs of neural impingement.  It was noted that the 
veteran's symptoms had largely improved since service.  The 
report of the PGW veteran examination in July 1995 notes 
bulging cervical disc at C6-7 by history.

The veteran testified at a hearing in November 1996.  His 
testimony was to the effect that he had constant neck pain.

The veteran underwent a VA PGW veteran examination in 
September 1998.  He gave a history of HNP at C5-6 with 
involvement of the C6 nerve root.  He reported intermittent 
problems with tingling in his left arm, as well as pain in 
the left posterior neck with radiation into the area of the 
left shoulder.  The range of motion of the neck was normal, 
except tilting of the neck to the right was limited to 15 
degrees and tilting to the left was limited to 20 degrees.  
No significant neurological deficits were found.  X-ray of 
the cervical spine showed mild left paracentral osteophyte 
formation at C5-6 of uncertain significance.  No other 
significant abnormalities were found.  The assessment was HNP 
at C6 with minimal intermittent sensory radiculitis.  The 
examiner requested CT (computed tomography) of the neck.  An 
addendum to the report of this examination dated in October 
1998, notes that the CT revealed no significant disc bulge or 
rupture at C6.  It was noted that an osteophyte might be 
responsible for the veteran's symptoms.

At the April 2000 VA medical examination, the veteran could 
move his head to the right to 40 degrees and to the left to 
30 degrees.  This range of motion was limited by pain and 
resistance.  He could push approximately 10 degrees further.  
He could rotate his head to the right to 75 degrees and to 
the left to 65 degrees.  No significant neurological deficits 
were found.  The impression was pain of the cervical spine 
without evidence of radiculopathy.  The examiner noted that 
this was consistent with cervical strain syndrome and that it 
limited the veteran's range of motion of the neck, but that 
there was no evidence of compressed nerve roots or spinal 
cord symptoms.  X-ray of the cervical spine reportedly 
revealed reversal of cervical lordosis that was consistent 
with sprain or spasm.  

B.  Legal Analysis

The veteran's claims for higher ratings for the cervical 
spine and left knee disorders are well grounded, meaning they 
are plausible.  The Board finds that all relevant evidence 
has been obtained with regard to these claims and that no 
further assistance to the veteran is required to comply with 
VA's duty to assist him.  38 U.S.C.A. § 5107(a).  The claim 
for a higher rating for the left knee disorder is discussed 
in section III of this decision.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Also, where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the cervical segment of the spine warrants a 20 
percent evaluation.  A 30 percent rating requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Code 5290.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome which is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

The medical records note a history of HNP at C5-6, but the 
post-service medical records, including a CT of the cervical 
spine conducted in conjunction with the VA PGW veteran 
medical examination in 1998 do not demonstrate this 
condition.  X-rays of the cervical spine at that examination 
revealed osteophyte formation at C5-6 and X-ray of the 
cervical spine at the April 2000 VA medical examination 
reportedly revealed cervical lordosis that was consistent 
with sprain or spasm.  

The report of the veteran's VA medical examination indicates 
normal range of motion of the cervical spine, but there was 
some limitation of lateral flexion to the right and left at 
the 1998 and 2000 VA medical examinations, as well as some 
limitation of rotation at the 2000 VA medical examination.  
The veteran's testimony indicates that he has constant neck 
pain, and this evidence is supported by the overall medical 
evidence.  While the veteran complains of intermittent left 
arm numbness, the medical evidence does not indicate the 
presence of any significant neurological deficits associated 
with the cervical spine disorder since his separation from 
service.

In this case, the evidence shows that the veteran's cervical 
spine disorder is manifested primarily by X-ray evidence of a 
cervical lordosis and osteophyte formation at C5-6, history 
of HNP at C5-6, limitation of lateral flexion and rotation, 
and painful motion that produces moderate functional 
impairment.  The Board finds that these manifestations of the 
cervical spine disorder support the assignment of a 
20 percent evaluation for the cervical spine disorder under 
the provisions of diagnostic codes 5290/5293, and 38 C.F.R. 
§§ 4.40, 4.45, effective from February 1995.  [Only one 
disability evaluation is warranted for the cervical spine 
disorder, however, because of the rule against the pyramiding 
of disability evaluations, i.e., the evaluating of the same 
disability under various diagnoses.  38 C.F.R. § 4.14 
(1999)].

The evidence does not show limitation of motion of the 
cervical spine, neurological deficits or other symptoms that 
when considered with the veteran's painful motion of the 
neck, produce severe functional impairment to support the 
assignment of a 40 percent rating for the cervical spine 
disorder under diagnostic codes 5290 or 5293, or with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  

After consideration of all the evidence, the Board finds that 
it supports granting a 20 percent evaluation for the cervical 
spine disorder, effective from February 1995, and that the 
preponderance of it is against the assignment of a rating in 
excess of 20 percent for this disorder at any time since 
then.

III.  Entitlement to a Higher Rating for Chondromalacia 
Patella of the Left Knee, Initially Assigned a 10 Percent 
Evaluation, Effective from February 1995

A.  Factual Background

Service medical records show that the veteran was seen for 
left knee problems.

The report of the veteran's VA medical examination in May 
1995 shows that he complained of left knee pain that seemed 
to emanate from beneath his knee cap.  He reported that the 
left knee was particularly painful if he did a deep knee bend 
and tried to arise into a standing position.  Examination of 
the left knee revealed full range of motion.  There was no 
instability.  There was significant crepitance with range of 
motion.  There was no effusion.  There was no tenderness.  
The assessment was chondromalacia patella of the left knee.  
The report of the veteran's VA PGW veteran examination in 
July 1995 notes the impression of possible internal 
derangement of the left knee by history.

The veteran testified at a hearing in November 1996.  His 
testimony was to the effect that he had left knee pain most 
of the time.

A report of VA outpatient treatment in June 1997 shows that 
the veteran complained of left knee pain with motion.  There 
was full range of motion of the left knee.  VA X-rays of the 
left knee in June 1997 showed no abnormalities.  

At the VA PGW veteran medical examination in September 1998, 
the veteran complained of left knee pain mostly with running.  
No significant abnormalities of the left knee were found.

At the April 2000 VA medical examination, the veteran 
complained of left knee that was worse with running.  
Examination of the left knee revealed range of motion was 
from zero to 120 degrees.  There was some crepitance.  There 
was no evidence of effusion.  There was no instability.  The 
examiner observed the veteran walking and noted that he was 
not limited by pain.  The examiner noted that the veteran had 
a history of chondromalacia patella of the left knee, but 
that the knee joint seemed stable.  X-ray of the left knee 
was reportedly normal.  The examiner noted that the veteran 
seemed limited from running, yet seemed to be able to walk 
without difficulty.

B.  Legal Analysis

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

The overall medical evidence indicates that the veteran has 
left knee pain that effects his running, and that he also has 
crepitance.  The evidence does not show the presence of any 
instability of this knee to support the assignment of a 
higher rating for this condition under diagnostic code 5257 
at any time since his separation from service.  Nor does the 
evidence indicate the presence of any limitation of flexion 
or extension of the left knee until the time of the April 
2000 VA medical examination when slight limitation of flexion 
of the left knee was found.  The extent of that limitation, 
however, does not rise to a compensable level.  While the 
evidence does not show limitation of motion of the left knee 
that warrants a compensable rating under diagnostic code 5260 
or 5261 at any time since the veteran's separation from 
service, it does show that he has painful motion that 
produces some functional impairment.  Thus, the overall 
findings do support the 10 percent rating for the left knee 
disorder currently assigned under diagnostic code 5260 with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45, and the holding of the Court in DeLuca, 8 Vet. App. 
202.  An evaluation in excess of 10 percent, however, is not 
warranted.  

ORDER

Service connection for bilateral ankle sprain and pain is 
denied.

A higher rating of 20 percent for cervical strain with HNP at 
C5-6, initially assigned a 10 percent evaluation, effective 
from February 1995, is granted, effective from February 1995, 
subject to the regulations applicable to the payment of 
monetary benefits.

A higher rating for chondromalacia patella of the left knee, 
initially assigned a 10 percent evaluation, effective from 
February 1995, is denied.


		
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 
- 13 -


- 1 -


